Voto concurrente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 31 de octubre de 1980
La Junta Revisora Electoral carece de jurisdicción toda vez que el único fundamento aducido para descalificar al re-*359cúrrente es que no cumple con el requisito constitucional de edad para ser miembro de la Cámara de Representantes (Constitución, Art. Ill, See. 5), determinación que está reser-vada a dicho cuerpo legislativo por disposición expresa de nuestra Constitución en su Art. Ill, Sec. 9.
Ordena el Art. 4.002 (16 L.P.R.A. sec. 3152) de la Ley Electoral:
En caso de la renuncia oportuna, muerte, incapacidad o nuli-dad legal de la nominación de un candidato de un partido po-lítico, ocurrida entre los noventa (90) y sesenta (60) días ante-riores al día de una elección, Ja vacante podrá cubrirse por el organismo directivo central de su partido mediante nombra-miento que certificará a la Comisión.
Si la vacante surgiere durante los cincuenta y nueve (59) días anteriores al día de la elección, no podrá haber sustitución y el nombre del candidato nominado aparecerá en la candidatura del partido, y de resultar electo se declarará vacante el cargo.
Llegado el 59no día que precede la elección, cuando ya no es posible substituir el nombre del candidato en la papeleta, se extingue toda facultad en la Junta Revisora Electoral para descalificar al nominado porque esa demorada acción propi-ciaría la alternativa de declarar vacante el cargo de un repre-sentante electo en las urnas; eventualidad que debe ser pros-crita toda vez que disminuye el valor del sufragio y la natu-raleza esencialmente representativa del sistema democrático. Los organismos que administran los comicios tienen la fundamental encomienda de encauzar en forma ordenada el ejer-cicio del sufragio universal, igual, directo y secreto (Consti-tución, Art. II, Sec. 2). Resulta contradicción de este pre-cepto anular la preferencia manifiesta del pueblo por un can-didato sometido a elección, en favor de otro escogido por un organismo político.
Procede anular la decisión de la Junta Revisora Electoral porque actuó sin jurisdicción.
*360—O—